Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 1 of 28

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. NOTHSTEIN,
Plaintiff,
V. : CIVIL ACTION NO.
USA CYCLING, :
Defendant.

NOTICE OF REMOVAL

TO: CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States District Court
2609 U.S. Courthouse

601 Market Street
Philadelphia, PA 19106

Defendant, USA Cycling, Inc. (incorrectly named “USA Cycling”) (hereinafter
“Defendant” or “USA Cycling”), by and through its undersigned counsel, hereby files this Notice
of Removal of the above-captioned case from the Court of Common Pleas of Lehigh County,
Pennsylvania, in which this case is now pending, to the United States District Court for the Eastern
District of Pennsylvania, pursuant to 28 U.S.C. §§ 1332 and 1441, and in support thereof, avers as
follows:

1. This action was commenced by Writ of Summons filed in the Court of Common
Pleas of Lehigh County, Pennsylvania, on February 8, 2019 and is docketed at Civil Division, No.
2019-C-0429 (hereinafter “State Action”), A copy of the Writ of Summons is attached hereto as
Exhibit (“Ex.”) A.

2. Plaintiff, Martin W. Nothstein (“Plaintiff”) filed his Complaint on March 28, 2019.

A copy of the State Action Complaint (“Compl.”) is attached as Ex. B.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 2 of 28

3. Plaintiff alleges that USA Cycling published defamatory, false, and misleading
statements concerning Plaintiff, causing him to sustain damages. Compl. at {9 43, 54, 63, 66, 66,
and 78, Ex. B.

4, The Complaint asserts three counts against USA Cycling: Defamation, Invasion of
Privacy: False Light, and Invasion of Privacy — Intrusion Upon Seclusion. Compl., Ex. B.

5. According to the Complaint, Plaintiff is a citizen of the Commonwealth of
Pennsylvania. Compl. at J 1, Ex. B.

6. Defendant USA Cycling is a Colorado non-profit corporation with its principal
place of business at 210 USA Cycling Point, Suite 100, Colorado Springs, CO 80919 and is, thus,
a citizen of Colorado. 28 U.S.C. § 1332(c)(1).

7. There is complete diversity of citizenship between Plaintiff (a Pennsylvania citizen)
and Defendant (a Colorado citizen).

8. Plaintiff alleges he is the “most highly decorated track cycling athlete” in United
States history. Compl. at 7.4, Ex. B.

9. Plaintiff further alleges that following his cycling career, he began a career in
politics, including serving on the Lehigh County Board of Commissioners and running for the
newly formed Seventh Congressional District seat in the United States Congress. Compl. at J§ 8-
10, Ex. B.

10. Plaintiff claims that as a result of Defendant’s alleged misconduct, he has sustained
damages including but not limited to injury to his reputation and integrity (Compl. at § 54(b)(c)),
diminished earning capacity (Compl. at § 54(f)), severe emotional and physical distress (Compl.
at J] 54(g)); and “other damages” (Compl. at § 78). Plaintiff alleges that these injuries are “severe

and permanent.” Compl. at 66, Ex. B.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 3 of 28

11. Each of the three counts in the Complaint seeks “damages in excess of $50,000.00.”
Compl, at pp. 10, 11, 13.

12. In addition, Plaintiff seeks an award of punitive damages under each count. /d.; see
Golden v. Golden, 382 F.3d 348, 355 (3d Cir. 2004) (‘“[c]laims for punitive damages may be
aggregated with claims for compensatory damages” when determining the amount in controversy).

13. Based on the allegations of severe and permanent damages, as well as the request
for punitive damages, there is a reasonable possibility that the amount in controversy is in excess
of the $75,000 jurisdiction requirement, exclusive of interest and costs. Hatchigan v. State Farm.
Ine. Co., Civil Action No. 13-2880, 2013 U.S. Dist. LEXIS 96860, at *5 (E.D. Pa. July 11, 2013)
(removal is appropriate where there is a “reasonable probability” that the amount in controversy
exceeds the jurisdictional amount) (citing Frederico v. Home Depot, 507 F.3d 188, 196 n.6 (3d
Cir. 2007)).

14. Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441,
founded on the diversity of citizenship between Plaintiff and Defendant and because there is a
reasonable probability that the amount in controversy exceeds $75,000.

15. Judicial economy, fairness, and convenience to the parties will be served by
removing the State Action to federal court.

16. This Notice is timely filed, pursuant to 28 U.S.C. § 1446(b), within thirty (30) days
of the filing of the Complaint.

17. A copy of this Notice of Removal is being filed with the Prothonotary of the Court
of Common Pleas of Lehigh County, Pennsylvania and is being served upon Plaintiff pursuant to
28 U.S.C. § 1446(d).

18, All pleadings, process, orders, and other filings in the State Action are attached to
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 4 of 28

this Notice of Removal as Exhibits A and B, as required by 28 U.S.C. § 1446(a).
WHEREFORE, Notice is given that the State Action is removed from the Court of
Common Pleas of Lehigh County, Pennsylvania, to the United States District Court for the Eastern

District of Pennsylvania.
Respectfully submitted,

GORDON REES SCULLY MANSUKH LLP

C . ) \

BY: yf
Alesanden( piel (aig ey 1D92250)
Sara Anderson Frey (Attorney ID 82835)
Three Logan Square
1717 Arch Street, Suite 610
Philadelphia, PA 19103
(267) 602-2040/(215) 717-4009
(215) 693-6650 (facsimile)
anemiroff@grsm.com
sfrey(W@ersm.com

 

Date: April 15, 2019 Attorneys for Defendant USA Cycling, Inc.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 5 of 28

CERTIFICATE OF SERVICE
I, Sara Anderson Frey, hereby certify that on the 15th day of April 2019, a true and
correct copy of the foregoing Notice of removal was served upon the following via first class
mail and/or electronic mail:

George Bochetto, Esquire
David P. Heim, Esquire
Bochetto & Lentz, P.C.

1524 Locust Street

Philadelphia, PA 19102

 
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 6 of 28

EXHIBIT A
Supreme Conrtofz

Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 7 of 28
FILED 2/8/2U1Y 2:18 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA

  

ty
Courfof-Com

       

2ennsylvania

    

2019-C-0429

isfL S

 

For Prothonotary Use Only:

 

Docket No:

 

 

 

The information collected on this form is used solely for court administration purposes. This form does not
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

-| Commencement of Action:
Peal Writ of Summons

[i Complaint
() Transfer from Another Jurisdiction

  

TP Petition

KC) Declaration of Taking

 

Lead Plaintiffs Name:

MARTIN NOTHSTEIN AND CHRISTI NOTHSTEIN

USA CYCLING

Lead Defendant's Name:

 

| Are money damages requested?

 

3) Yes

[3 No

Dollar Amount Requested:
(check one}

(-d within arbitration limits
(4 outside arbitration limits

 

Is this a Class Action Suit?

 

[Yes & No

 

Is this an MDJ Appeal?

[> Yes [ No

 

Name of Plaintiff/Appellant’s Attomey: DAVID P, HEIM, ESQUIRE

[Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

- | Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your

PRIMARY CASE. If you are making more than one type of claim, check the one that
you consider most important.

 

 

TORT (do not include Mass Tort)
I) Intentional
I) Malicious Prosecution
Cl) Motor Vehicle
[3 Nuisance
[) Premises Liability
Ti Product Liability (does not include
mass tart)
IX) Slander/Libel/ Defamation
f Other:

 

  
 

 

 

 

 

es)

MASS TORT
(7) Asbestos
("| ‘Tobacco
Lj Toxic Tort - DES
[] Toxic Tort - Implant
Fl Toxic Waste
fi Other:

 

 

 

 

 

PROFESSIONAL LIABLITY
() Dental
Cl Legal
(] Medical
{-] Other Professional:

 

CONTRACT (io sot inchde Judgments)
[3 Buyer Plaintiff
[3 Debt Collection: Credit Card
(i Debt Collection: Other

 

[2 Employment Dispute:
_ Discrimination
L. Employment Dispute: Other

 

[2 Other:

 

CIVIL APPEALS
Administrative Agencies
[7] Board of Assessment
(2) Board of Elections
Dept. of Transportation
Eo Statutory Appeal: Other

  

im

 

 

 

4A Other:

Cl) Zoning Board

 

 

 

 

REAL PROPERTY

(3 Ejectment
(2) Eminent Domain/Condemnation
£2) Ground Rent
[J Landlord/Tenant Dispute
[] Mortgage Foreclosure: Residential
Lj Mortgage Foreclosure: Commercial!
F) Partition
{ Quiet Title
(©) Other:

  
  

 

 

 

MISCELLANEOUS
[=] Common Law/Statutory Arbitration
i] Declaratory Judgment

Fy) Mandamus

I-2 Non-Domestic Relations

_. Restraining Order

Co Quo Warranto

EJ Replevin

(a Other:

 

 

 

Dia drtad UAESVATY

 

 

 
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 8 of 28

FILED 2/8/2U1Y 2:18 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
2019-C-0429 /s/LS

 

 

 

 

 

NOTICE

Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet
(a)(1) This rule shall apply to all actions governed by the rules of civil procedure except
the following:
3) actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.
(i) actions for support, Rules 1910.1 et seq.
(ili) actions for custody, partial custody and visitation of minor children, Rules
1915.1 et seq.
(iv) actions lor divorce or annulment of marriage, Rules 1920.1 et seq.
(v) actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.
(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary.
(b) The prothonotary shall not accept a filing commencing an action without a
completed cover sheet.
(c} The prothonotary shall assist a party appearing pro se in the completion of the form.
(d) A judicial district which has implemented an electronic filing system pursuant to
Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the
provisions of this rule.
(e) The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural

Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

 

 

 

 

 
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 9 of 28
FILEU 2/8/2019 2:18 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
2019-C-0429 — /s/LS

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
CIVIL DIVISION

 

MARTIN NOTHSTEIN and CHRISTI NOTHSTEIN, héAv :

3862 Jordan Road :
Orefield, PA 18069 ; File No, 2019-C-0429

Vs.
Civil Action
USA CYCLING
210 USA Cycling Point
Suile 100
Colorado Springs, CO 80919

 

PRAECIPE FOR SUMMONS

‘Fo the Clerk of Judicial Records ~ Civil Division:

   
   

Issue Summons in_Civil Action in the above case, Wri

yi be Asued-and
forwarded to_Attorney . 7

Date: 2/8/19 o é
Slofature of Attorney

 

Print Name: David P. Heim, Esquire
Address: BOCHETTO & LENTZ. P.C,
aoe trast Oe 5)

Telephone: QU: 5) na 3900

Supreme Court D No.: 84323
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 10 of 28
FILE 2/8/2019 2:18 PM,Clerk of Judicial Records, Civil Division, Lehign County, PA
2019-C-0429 Is/L S

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
CIVIL DIVISION

 

MARTIN NOTHSTEIN and CHRISTI NOTHSTEIN, h/w :

3862 Jordan Road :
Orefield, PA 18069 : File No, 2019-C-0429 __

VS.
Civil Action
USA CYCLING
210 USA Cycling Point
Suite 100
Colorado Springs, CO: 80919

 

WRIT OF SUMMON IN CIVIL ACTION

TO: USA CYCLING

YOU ARE NOTIFIED THAT THE ABOVE-NAMED PLAINTIFF(S) HAS/HA VE COMMENCED
AN ACTION AGAINST YOU,

Andrea E. Naugle
Clerk of Judicial Records

pan a,

 

a COS ws,
Date: 2/8/201 g tba ane. = Se”
Civil Division Deputy

 

Eerrrocuteiy Signed ond
egies
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 11 of 28

EXHIBIT B
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 12 of 28

FILED 3/25/2019 1:04 PM,Clerk of Judicial Records, Uivil Vivision, Lenign County, PA
2019-C-0429 = =/s/AD

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA

CIVIL DIVISION
MARTIN W. NOTHSTEIN
Plaintiff
VS. : File No. 2019-C-0429
USA CYCLING
Defendant
NOTICE TO DEFEND

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the complaint or for any other claim or
relief requested by the plaintiff. You may lose money or property or other rights important to

you.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 13 of 28

FILED 3/20/2019 1:04 PM, Clerk of Judicial Kecords, Civil Division, Lenign County, PA
2019-C-0429 /s/AD

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.

THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER,

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER

LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LEHIGH COUNTY BAR ASSOCIATION
LAWYER REFERRAL SERVICE
P.O BOX 1324
ALLENTOWN, PENNSYLVANIA 18105-1324

TELEPHONE: 610-433-7094

   

a sea
Sidnatxfe ad

David P. Heim, Esquire
(Name)

1524 Locust Street, Philadelphia, PA 19103
(Address)

215-735-3900
(Telephone Number)
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 14 of 28

FILED 3/28/2019 1:04 FM, Clerk of Judicial Kecords, Cvil Division, Lenign County, PA
2019-C-0429 /s/AD

BOCHETTO & LENTZ, P.C.

By: George Bochetto, Esquire
David P. Heim, Esquire

L.D. No. 27783, 84323

1524 Locust Street

Philadelphia, PA 19102

T: (215)735-3900

ebochetio:bochettoandlentz.com

 

 

 

 

dheunwbochettoandlentz.com Attorneys for Plaintiff
MARTIN W. NOTHSTEIN, : COURT OF COMMON PLEAS
: LEHIGH COUNTY
Plaintiff,
Vv. : No. 2019-C-0429
USA CYCLING : JURY TRIAL DEMANDED
Defendant. — :
COMPLAINT

Plaintiff, Martin W. Nothstein, by and through undersigned counsel, Bochetto & Lentz,
P.C., hereby files the following Complaint against Defendant, stating as follows in support
thereof:

THE PARTIES

1. Plaintiff, Martin W. Nothstein (“Plaintiff or “Nothstein’”), is an adult citizen of
the Commonwealth of Pennsylvania, residing at 3862 Jordan Road, Orefield, Lehigh County,
Pennsylvania 18069.

2. Defendant, USA Cycling, is the national governing body in the United States for
the sport of cycling. USA Cycling’s website lists its national headquarters as 210 USA Cycling
Point, Ste. # LOO, Colorado Springs, CO 80919,

3. This civil action arises out of tortious and wrongful conduct that occurred in

Lehigh County.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 15 of 28

FILED 3/28/2019 1:04 PM,Clerk of Judicial Records, Civil Division, Lenign County, PA
2019-C-0429 IsiA D

FACTS COMMON TO ALL COUNTS

4. Nothstein is the most highly decorated track cycling athlete the United States
has ever produced, winning a Silver Medal at the Atlanta Olympics in 1996, a Gold Medal at
the Sydney Olympics in 2000, and three separate World Championships.

5, Nothstein, prior to the events complained of herein, enjoyed a global reputation
of the highest caliber, both personally and professionally.

6. Nothstein is also a native of the Lehigh Valley and throughout his racing career
has consistently and publicly declared his love for, and allegiance to, the Lehigh Valley.

7. Nothstein has also enjoyed and maintained an impeccable reputation of the
highest caliber in the Lehigh Valley and its environs.

8. In about 2015, Nothstein was elected to the Lehigh County Board of
Commissioners after garnering the highest number of votes in the general election.

9. In 2017, Nothstein was named Chairman of the Lehigh County Board of
Commissioners.

10. On or about October 19, 2017, Nothstein declared his candidacy for the newly
formed Seventh Congressional District seat ~ a seat that was vacated by long-term Republican
Congressman Charlie Dent.

ll. On or about October 30, 2018 -- only eleven days after Nothstein declared for
Congress — an “anonymous tipster” contacted USA Cycling and apparently accused Nothstein of
engaging in sexual misconduct eighteen (18) years ago, in or about 2000 during the Olympic

Games in Sydney, Australia.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 16 of 28

FILED 3/28/2019 1:04 PM, Clerk of Judicial Records, Civil Division, Lehigh County, PA
2019-C-0429 /s/A D

12 In 2000, Nothstein was a twenty-eight year old Olympic cyclist who won a gold

medal in the Sydney Olympics and he had no coaching or oversight responsibility over any other
athlete.

13. In 2000, Nothstein had no occupation or profession other than to race his bicycle
on the international stage, at the highest level of competition.

14, The so-called report was suspicious for a number of reasons.

15. For one, the report surfaced over 18 years after the fact and a few days after
Nothstein declared his candidacy for a hotly contested U.S. Congressional seat.

16. Secondly, the report was not made by the victim of the alleged misconduct, but
rather came from a third-party who apparently refused to reveal his or her identity.

17. Ultimately, the report was proven to be a total fabrication.

18. Indeed, the individual who was alleged to be the victim was eventually advised of
the accusations against Nothstein and promptly signed a sworn Affidavit denying that Nothstein
had ever committed any of the acts alleged by the anonymous tipster.

19, Nevertheless, pursuant to the federal statute and regulations, USA Cycling was
obligated to turn over the report from the anonymous tipster to the U.S. Center for SafeSport
(“SafeSport”), a federal entity created by Congress to field and investigate any reports of sexual
misconduct levied against any member or affiliate of an Olympic national governing body.

20. | While SafeSport ultimately determined there was no validity to the report and
therefore closed its investigation in the matter, USA Cycling defamed Nothstein and violated his
confidentiality and privacy rights during the pendency of the SafeSport investigation by leaking
information about the report and investigation to the media and falsely reporting on its website

that Nothstein had been suspended for “disciplinary” reasons.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 17 of 28

FILEU 3/28/2019 1:04 FM,Clerk of Judicial Kecords, Civil Division, Lenign County, FA
2019-C-0429 /s/AD

21, USA Cycling is a member of the US Olympic Committee which in tum ts a
member of the International Olympic Committee, and therefore subject to the International
Olympic Committee’s “Framework For Safeguarding Athletes and Other Participants from
Harassment and Abuse in Sport’ (IOC Framework’’).

22. The IOC Framework, which applies to the USOC and its members, including
USA Cycling, expressly provides that “‘all matters pertaining to alleged instances of harassment
and abuse, in particular reports of harassment and abuse, personal information of the concerned
persons, other information gathered during investigations and results of investigations shall be
regarded as confidential.”

23. USA Cycling is likewise subject to the SafeSport Practices and Procedures for
U.S. Olympic and Paralympic Movement, which contains provisions providing for “privacy” in
connection with reported incidents, specifically stating that “information regarding a reported
incident will be shared only as necessary with investigators, witnesses and the Responding
Party.”

24. Despite these clear provisions, USA Cycling defamed Nothstein and violated his
confidentiality and privacy rights during the pendency of the Safesport investigation.

25, USA Cycling maintains a list of cyclists that are barred or suspended from the
sport. USA Cycling labels the list “Not Authorized to Ride/Suspended Members.”

26. USA Cycling maintains this suspended cyclist list on its website,
ww W.usaeveling org.

27, On the suspended cyclist list USA Cycling reports the name and license number

of the suspended cyclists, the state where the cyclist resides, the reason the cyclist is barred from

riding, and the dates during which the cyclist is suspended.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 18 of 28

FILED 3/28/2019 1:04 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
2019-C-0429 = /Is/AD

28. On or about February 9, 2018, USA Cycling improperly placed Nothstein on the
list of suspended cyclists with the suspension starting as of “2018-02-09.”

29, USA Cycling also falsely reported the reason Nothstein was on the suspended list
as “Disciplinary.”

30. USA Cycling further provided that the length of Nothstein’s supposed suspension
was “Indefinite.”

31. True and correct copies of the screengrabs reflecting USA Cycling falsely listing
Nothstein on the suspended cyclist list are attached hereto as Exhibit “A.”

32. USA Cycling placed Nothstein on the suspended cyclist list despite the fact that it
knew: (a) the anonymous report was still under confidential and private investigation by
SafeSport, (b) the report itself was anonymous and of dubious credibility, and (c) Nothstein had
not in fact been suspended by USA Cycling.

33, The USA Cycling list of suspended cyclists is accessible and was in fact viewed
by Nothstein’s peers, who are USA Cycling members and who alerted Nothstein that he was on
the suspended list. Nothstein’s peers inquired why Nothstein was listed as suspended
“indefinitely” for a “disciplinary” reason.

34. Further, the list of suspended cyclists is accessible by the entire membership of
USA Cycling, which USA Cycling estimates to be “roughly 60,000 individuals comprised of
racers and cyclists of all ages and abilities, coaches, officials, mechanics and race directors.”

35, USA Cycling acknowledged that it had defamed Nothstein and violated his rights

to confidentiality and privacy.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 19 of 28

FILED 3/28/2U19 1:04 PM,Clerk of Judicial Records, Civil Division, Lenigh County, PA
2019-C-0429 Is/A D

36. Indeed, shortly after Nothstein’s counsel demanded USA Cycling remove
Nothstein from the suspended list, USA Cycling fully complied and never again declared
Nothstein as having been suspended.

37, In or about May 2017, USA Cycling further violated Nothstein’s rights to privacy
and confidentiality by leaking information about the false, anonymous report to the media during
the SafeSport confidential and private investigation.

38. In this regard, Jonathan Whiteman, a USA Cycling “risk protection manager”
voluntarily gave a phone interview to reporters from the Morning Call newspaper, during which
Whiteman improperly disclosed the following confidential and private information:

a. that he received a complaint about Nothstein on Oct. 30, 2017;

b. that he forwarded the complaint to SafeSport on Nov. 1;

c. that before referring it, he had gathered “enough specificity to allege a policy has
been viclated;” and

d. that the “allegation .. . included sexual misconduct.”

39, Whiteman’s disclosures to the Morning Call were in direct violation of the
obligations to keep information about the report confidential and private.

40, Further, Whiteman’s disclosures and descriptions to the Morning Call were also
false and misleading in that he failed to disclose material information that would have made it
plain the report was of dubious credibility, including the fact that the alleged victim (who did not
actually make the report) had signed a sworn affidavit declaring Nothstein completely innocent
of the reported allegations.

4], Although Nothstein’s counsel initially convinced the Morning Call not to publish

a story in May 2018 based solely on USA Cycling and Whiteman’s improper disclosures, the
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 20 of 28

FILED 3/28/2019 1:04 PM, Clerk of Judicial Kecords, Uivil Division, Lenign County, PA
2019-C-0429 = Is/AD

disclosures were eventually published by the Morning Call after the Morning Call journalists
separately confirmed the existence of the anonymous report through another improper disclosure
by Nothstein’s former employer in or about August 2018.
COUNTI
DEFAMATION

42. Plaintiff hereby incorporates the entirety of his Complaint as though same were
fully set forth herein at length.

43. As set forth more fully above, USA Cycling purposely, maliciously, and
recklessly defamed Nothstein by publishing false and misleading statements of fact, which
included, but are not limited to:

a. falsely publishing on the USA Cycling website that Nothstein had been suspended
“indefinitely” for “disciplinary” reasons when, in fact, Nothstein had not been
suspended and had never been disciplined; and

b. implying the existence of false and defamatory facts by making partial,
misleading disclosures to the media about the reported incident, without also
disclosing the dubious credibility of the report and the fact that the alleged victim
had sworn in an affidavit that the allegations were not true.

44, The aforementioned statements were all published to a mass public audience.

45. The aforementioned statements were defamatory per se as they ascribe to
Nothstein conduct, character, or a condition that adversely reflects upon, and has and will
adversely reflect upon, his fitness and/or perceived fitness to work in his professional career, as

well as unlawful criminal acts.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 21 of 28

FILED 3/28/ZU1Y 1:04 PM,Clerk of Judicial Kecords, Ulvil Division, Lenignh County, PA
2019-C-0429 = /s/AD

46. Any and all persons who have read or heard, or will read or hear, the above
defamatory statements understood, and will understand, the same as having a defamatory
meaning.

47, Any and all persons who have learned, or will learn, about the above defamatory
statements from another, understood, and will understand, the same as having defamatory
meaning.

48, Any and all persons who have read or heard or will read or hear the above
defamatory statements will understand that the same applies to Plaintiff.

49. Any and all persons who have learned, or will learn, about the above defamatory
statements from another understood, and will understand, that the same applies to Plaintiff.

50. The above defamatory statements are false.

51. USA Cycling and its agents knew, or should have known, when they published
the above defamatory statements that they were false.

52. When USA Cycling and its agents published the above defamatory statements,
they were at a minimum negligent, and did so without conducting any investigation or an
insufficient investigation into the truth of the Defamatory Statements.

53, USA Cycling and its agents delivered and published the defamatory statements to
third parties with actual malice and a reckless disregard for the truth of the statements expressed
therein.

54. As a direct and proximate result of the delivery and publication of the defamatory
statements, Plaintiff has suffered injury, including, but not limited to:

a. Having ascribed to him conduct, character, or a condition that
adversely reflects upon, and has and will adversely reflect upon,
his fitness and/or perceived fitness for the proper conduct of his
work in his chosen professional field;
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 22 of 28

FILED 3/28/2019 1:04 PM, Clerk of Judicial Kecords, Urvil Division, Lenign County, PA
2019-C-0429 is/A D

b. Having ascribed to him acts and failures to act that are improper
and unlawfully impugn his integrity and blacken his reputation;

C, Exposing him to hatred, contempt, or ridicule and injuring him in
his reputation;

d. Diminishing him in the estimation of the recipients of the
defamatory statements and deterring persons from associating or
doing business with him;

€. Causing him to lose credibility within the community;
f. Diminishing his earning capacity; and
g. Causing him severe emotional and physical distress.
55, Assuming, arguendo, that USA Cycling and its agents were cloaked with any

conditional privilege in their publication of the defamatory statements, they abused it and/or it
does not apply to them because they delivered and published the same solely for the purpose of
causing harm to Plaintiff, and/or with malice, and/or willfully, wantonly and with a reckless
indifference to the rights of Plaintiff, and/or with improper motives, and/or with reckless
disregard for the truth of the matter stated therein and/or with reckless disregard for Plaintiff's
rights, and/or with gross negligence.

56, Moreover, as set forth above, as a result of USA Cycling’s and their agents’
conduct, the defamatory statements spread beyond the individuals or group of individuals that
were conditionally privileged to receive those statements.

37, USA Cycling’s actions toward Plaintiff were outrageous in character, go beyond
all possible bounds of decency, and are to be regarded as atrocious and utterly intolerable in a

civilized community.
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 23 of 28

FILED 3/28/2U19 1:04 FM,Ulerk of Judicial Records, Civil Division, Lenign County, PA
2019-C-0429 /s/A D

58. As set forth above, USA Cycling and its agents intentionally, knowingly,
purposefully, willfully, wantonly and/or recklessly, published the defamatory statements.

59, Accordingly, USA Cycling’s and its agents’ actions were outrageous in that they
were committed wrongfully, knowingly, oppressively, intentionally, with an evil motive, actual
malice, wanton and reckless disregard for the law, gross negligence, and/or reckless indifference
to the rights of Plaintiff, and therefore, Plaintiffis entitled to recover punitive damages.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendant and
damages in excess of $50,000.00, along with punitive damages, costs, and any such other relief

this Court deems equitable and just.

COUNT II
INVASION OF PRIVACY: FALSE LIGHT

60. Plaintiff incorporates by reference all paragraphs of his complaint as if set forth
fully herein.

61, USA Cycling intentionally cast Plaintiff in a false light as set forth above.

62. USA Cycling casting Plaintiff in a false light would be highly offensive to a
reasonable person.

63. All of the above defamatory statements were false and USA Cycling and its
agents knew or recklessly disregarded the falsity of such statements.

64, USA Cycling and its agents made the defamatory statements with the knowledge
that doing so would harm Plaintiffs reputation in the eyes of his peers and members of his

community.

10
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 24 of 28

FILED 3/28/2U1Y 1:U4 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
2019-C-0429 = =/s/AD

65. USA Cycling statements casting Plaintiff in a false light were disseminated to a
mass audience and/or USA Cycling reasonably should have anticipated that the statements would
reach a mass audience.

66. As a direct and proximate cause of having been cast in a false light by USA
Cycling, Plaintiffs reputation has been damaged, his earning capacity has been greatly
diminished, and he has suffered severe and permanent damage as set forth above.

67. Defendants’ conduct as set forth above was extreme, outrageous, to be regarded
as atrocious, and utterly intolerable in a civilized community.

68. Defendants’ conduct as set forth above intentional, knowing, purposeful, willful,
wonton and/or reckless, justifying punitive damages.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendant and
damages in excess of $50,000.00, along with punitive damages, costs, and any such other relief

this Court deems equitable and just.

COUNT IIL
INVASION OF PRIVACY ~ INTRUSION UPON SECLUSION

69, Plaintiff incorporates herein all the allegations of his Complaint as if set forth
herein.

70. “One who intentionally intrudes, physically or otherwise, on the solitude or
seclusion of another person, or the person’s private affairs or concerns, is responsible to that
person for the harm suffered as a result of this invasion of privacy if a similar intrusion upon the
solitude or seclusion or private affairs and concerns of a reasonable person would be highly
offensive to that reasonable person.” 17.220 (CIV) INVASION OF PRIVACY, Pa SSJI (CIV)

17.220,

11
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 25 of 28

FILED 3/28/201Y 1:04 PM,Clerk of Judicial Records, Civil Uivision, Lenigh County, PA
2019-C-0429 = /s/AD

71, As alleged above in detail, there were a variety of measures in place to protect the
confidentiality of the SafeSport investigation and Nothstein’s right to privacy, including, but not
limited to the IOC Framework and SafeSport guidelines, both of which applied to USA Cycling
as the national governing body for Cycling in the United States.

72. These protections created a cloak of seclusion around the underlying accusations
against Nothstein and the SafeSport investigation.

73. USA Cycling’s statements to the media and placing Nothstein on the suspended
list were invasion of privacy, an intrusion upon seclusion, and a violation of the confidentiality
cloaking the SafeSport investigation.

74, ‘The existence of the SafeSport investigation, and the underlying accusations made
by an anonymous tipster, were intensely private matters in the life of Nothstein.

75, USA Cycling and its agents knew that giving publicity to SafeSport investigation
and the underlying accusations made by an anonymous tipster would cause severe damage to
Nothstein’s reputation, a reputation Nothstein had spent thirty years building in the Lehigh
Valley and its environs.

76. USA Cycling knew that giving publicity to the SafeSport investigation and the
underlying accusations made by an anonymous tipster would cause severe damage to Nothstein’s
Congressional campaign.

77. The acts of leaking confidential information to the media and listing Nothstein on
the suspended cycling list was an unlawful invasion of privacy in the form of intrusion upon

seclusion of private affairs and concerns of Nothstein that was highly offensive to Nothstein.

12
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 26 of 28

FILED 3/28/2019 1:04 FM,Clerk of Judicial Kecords, Civil Vivision, Lenign County, PA
2019-C-0429 /s/AD

78. As a direct and proximate result of the various invasions of privacy alleged
herein, Nothstein suffered great harm to his reputation, emotional distress, and other damages,
for which Nothstein demands full, just and fair compensation.

79. Considering all the circumstances and facts alleged herein, USA Cycling’s
invasion of Nothstein’s privacy was outrageous and oppressive, such that an award of punitive
damages is warranted to deter similar conduct.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendant and
damages in excess of $50,000.00, along with punitive damages, costs, and any such other relief

this Court deems equitable and just.

Respectfully submitted,
BOCHETTO & LENTZ, P.C.

S/ David P. Heim
Dated: March 28, 2019 By:

 

 

George Bochetto, Esquire
David P. Heim, Esquire

Attorneys for Plaintiff

13
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 27 of 28

FILED 3/28/ZU1¥ 1:04 PM,Clerk of Judicial Records, Ulvil Division, Lenign County, PA
2019-C-0429 = /s/AD

VERIFICATION

7, Marty Nothsiein, Plaintiff in the ahove mater, hereby state thal the [vets and
informution se: forth in the foregoing Complaint are true and correct to the best of my
knowledge, information and belief. Tam aware that false statements of faci made knowmaly are
subject to the penulties of [8 Pa.C.$,A. § 4904 relating to unswom falsificalon to authorites.

Murty Néthstein

 

 
Case 5:19-cv-01631-EGS Document1 Filed 04/15/19 Page 28 of 28

FILED 3/Z28/2U1Y 1:04 PM,Clerk of Judicial Kecords, Civil Division, Lenign County, PA
2019-C-0429 IsiIAD

BOCHETTO & LENTZ, P.C.

By: George Bochetto, Esquire
David P. Heim, Esquire

LD. No. 27783, 84323

1524 Locust Street

Philadelphia, PA 19102

T: (215)735-3900

  

Attorneys for Plaintiff

 

MARTIN W. NOTHSTEIN, : COURT OF COMMON PLEAS
: LEHIGH COUNTY
Plaintiff,
v. : No. 2019-C-0429
USA CYCLING JURY TRIAL DEMANDED
Defendant. :

 

CERTIFICATE OF SERVICE

I, David P. Heim, Esquire, hereby certify that on March 28th, 2019, I caused to be served
a true and correct copy of the foregoing Complaint upon the following counsel via First Class

Mait:

Alexander Nemiroff
Gordon & Rees
Three Logan Square
1717 Arch Street
Suite 610
Philadelphia, PA. 19103
Attorneys for Defendant, USA Cycling

BOCHETTO & LENTZ, P.C.

By: 4/ David P. Heim, Esquire
Date: March 28, 2019 David P. Heim, Esquire
